DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2012/0028765 to Yokozawa et al. (Yokozawa hereinafter).
Regarding claim 1, Yokozawa teaches a pump device (1) including a motor (20, 50) with a rotor (20) and a stator (50), an impeller (21) driven by the motor, a circuit board (60), and a lead wire (7) including conductive core wires (7b) and cover portions (7c), distal end portions (at 7b in Fig. 3) are exposed portions protruding from a distal end of the cover portion (7c), the impeller is fixed on a (lower, Fig. 3) side of a first direction of the rotor (20), the circuit board is a rigid flat plate fixed on a side (upper in figure 3) of a second direction of the stator of a rotating shaft (41), the thickness of the board (60) is axial, and a notch (85b) is cut out from an end face (83) of the circuit board toward an inside thereof, and a solder land (61, see paragraph 90) is formed in a vicinity of the notch on a surface of the circuit board on a first side in the second direction and a distal end portion of the cover portion (7c) is disposed within the notch.  Additionally, Yokozawa teaches that the notch has a rectangular axial cross-section when viewed axially, and side faces (i.e. ridges) are perpendicular to the end face (83) of the circuit board with a perpendicular connecting face (88b) between each adjacent pair of ridges.
Regarding claim 2, Yokozawa teaches a plurality of lead wires (7) and a plurality of notches (85b, see Fig. 7) formed at regular intervals.
Regarding claim 4, Yokozawa teaches that the distal end portion of the cover portion (7c) is in contact with the connecting face (paragraph 95).
Regarding claim 5, Yokozawa teaches a motor case (4) housing the circuit board (60), a wall portion (42) formed therein surrounding the circuit board, a second notch (85a) being cut out from the end face of the wall portion and formed to be adjacent the first axially, and a portion of the cover portion is disposed within the second notch.
Regarding claim 6, Yokozawa teaches that the lead wire is covered with adhesive (64) on an inner peripheral side of the wall portion (42).
Regarding claim 7, Yokozawa teaches that an upper portion of the cover portion in the notch is filled (paragraph 55) with the adhesive (64).
Regarding claim 8, Yokozawa teaches that an outer peripheral surface of the cover portion (7c) is in contact with a bottom face of the at least one notch (85b).
Response to Arguments
Applicant's arguments filed 21 January 2021 have been fully considered but they are not persuasive.
With respect to the amendment to claim 1, the examiner is not persuaded that the amendment distinguishes over Yokozawa.  The applicant points out the circular cross section in Fig. 10(a) of Yokozawa, but this is not relevant, as it is viewed radially rather than axially as claimed.  The examiner provides an annotated version of Fig. 8(b) below to illustrate his interpretation relative to the claim language.

    PNG
    media_image1.png
    411
    639
    media_image1.png
    Greyscale

As shown therein, the circular cross-section is not part of the interpretation and is therefore not relevant. 
Similarly, with respect to the discussion of the technical effects of the claimed invention, these effects are not relevant to patentability except as they are part of the claimed invention.  As there is no nexus in the claimed invention with these effects, they are substantively irrelevant with respect to patentability.
In view of the above, the examiner maintains that the claimed invention is anticipated by Yokozawa.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        19 April 2021